Citation Nr: 1307562	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  07-20 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to June 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied entitlement to service connection for a heart disability.  

The Veteran provided testimony during a Board hearing at the RO in December 2010.  A transcript is of record.  

The claim was remanded by the Board in February 2011 and October 2012 for additional development.  

At the outset, the Board notes that entitlement to service connection for chest pain was denied in an unappealed rating decision issued in December 1988.  At the time, there was no evidence of cardiac diagnoses of record.  In May 2006, the Veteran submitted a claim for a heart disability based in large part on VA and private treatment records which included new diagnoses of coronary artery disease and angina pectoris.  A claim premised on a diagnosis not considered in prior decisions is treated as a new claim without the need for new and material evidence.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Therefore, the issue of entitlement to service connection for a heart disability will be considered herein without the need for new and material evidence.  

The Board, however, notes that at the heart of the Veteran's current claim is his belief that the chest pain he had during service in 1976 is related to his current chest pain symptoms.  To the extent that he has claimed a connection between these symptoms and his currently diagnosed heart disabilities, the Board maintains current jurisdiction over that issue and will consider it below.  In a June 2011 VA examination, however, the examiner stated that some of the Veteran's current chest pain symptoms could be attributable to a possible connective tissue disorder, although currently undiagnosed, and may be related to the in-service chest wall pain.  Therefore, it appears that there exists a second claim for whether new and material evidence has been received to reopen a claim for service connection for chest pain, other than a heart disability, to include a connective tissue disorder, and, if so, whether that claim can be granted.  As that issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  It must, therefore, be referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's heart disability was first demonstrated long after service and is not etiologically related to service.    


CONCLUSION OF LAW

The criteria for service connection for a heart disability have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in June 2006, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the June 2006 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, and private medical records.  The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Additionally, the Veteran was provided a proper VA opinion in October 2012 for his service connection claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  As discussed below, the Board finds that the October 2012 VA medical opinion obtained in this case is more than adequate, as it is predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the heart disability issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The issue on appeal was previously before the Board in February 2011 and October 2012, when it was remanded for additional development.  In accordance with the remand instructions, service records, including records from Reynolds Army Hospital, were obtained, the Veteran was provided with a June 2011 and the October 2012 VA examinations, and a supplemental statement of the case was issued in February 2013.  Because the record reflects compliance with the February 2011 and October 2012 remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, No. 2011-7184, 2013 WL 628429, at *6 (Fed. Cir. Feb. 21, 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

 "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arteriosclerosis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran filed this claim for service connection for a heart disability in May 2006.  Since then, current diagnoses including angina pectoris/arteriosclerotic heart disease and coronary artery disease have been demonstrated.  Therefore, the first criterion for service connection-a current disability-has been established.  

At the outset the Board notes that there is no evidence, nor has the Veteran alleged, that he was exposed to herbicides during service.  Moreover, as discussed below, the current disability did not manifest within one year of service.  Therefore, presumptive service connection is not at issue here.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

Service treatment records demonstrate that the Veteran was treated for complaints of chest pain in December 1976.  The treatment records, however, noted that the chest pain was "noncardiac" in origin, the history was not classic for angina, cardiac enzymes were normal, and an electrocardiogram (EKG) was not consistent with acute injury.  An exercise stress test conducted was "totally negative."  In an October 1977 annual examination, the heart examination was normal but it was noted that an atrial abnormality was known since 1975; however, the examiner noted that cardiology stated that there was no organic disease and found the heart to be within normal limits.  The Veteran's retirement examination in June 1980 was negative for any heart-related findings.  

Immediately following discharge, the Veteran received a VA examination in June 1980 where EKG testing was performed and there was no cardiac diagnosis given.  The impression following diagnostic testing was "chest pains by history of unknown etiology" and hand-written next to that was "musculoskeletal."  

The first indication of a heart disability came in September 2005, where the Veteran reported that he experienced chest pains radiating down his arm.  A cardiac catheterization revealed coronary artery disease.  

The Board obtained a VA opinion in October 2006, where the examiner found current, mild coronary artery disease.  The examiner noted that the in-service, single episode of new onset chest pain, which was in a very atypical presentation, was found to have no significant cardiac relationship after being evaluated in a hospital for one week.  Then, after a very long gap, a second instance of chest pain was reported, but in a different area, with radiating pain, and a more typical presentation.  Based on the foregoing, the examiner was of the opinion that it was not as likely as not that the Veteran's current chest pain and mild coronary artery disease was the same as presented in the single episode of chest pain during service.  

Following the October 2006 VA examination, new service treatment records were obtained and the Veteran was service-connected for cold injuries of the bilateral upper and lower extremities.  Therefore, a new VA examination was provided in June 2011.  The examiner diagnosed non-cardiac anterior chest wall pain and posterior thoracic spine and chest wall pain and noted that this was definitely caused by military service.  The examiner, however, opined that the chest wall pain was not caused by cold injury, the chest wall pain was not cardiac in origin, and the mild coronary artery disease was asymptomatic.  

As noted in the October 2012 Board remand, the examiner did not provide a rationale for the stated opinions regarding direct connection between coronary artery disease and service and secondary service connection between the heart disability and the service-connected cold injuries.  Therefore, the June 2011 VA examination and opinion was inadequate and an addendum or new VA opinion was necessary.  

As the June 2011 examiner was unavailable, a new VA examiner provided a VA opinion in October 2012.  The examiner reviewed the claims file and outlined the relevant medical history involving the in-service treatment, the findings from the 1980 VA examination, and the post-service cardiac treatment beginning in 2005.  

The examiner diagnosed mild ischemic heart disease as evidenced by the mild coronary artery disease shown on the 2005 cardiac catheterization and found that it was less likely as not that the disability was causally related to the Veteran's active service or any incident therein, including the December 1976 episode of chest pain or the atrial abnormality identified in the October 1977 physical.  The examiner explained that there was no objective evidence of organic heart disease until 2005, 25 years after service.  The in-service cardiac evaluations and treadmill test were normal.  In addition, the 1977 atrial abnormality was questionable to the examiner, but, even so, it was likely a normal variant.  

The examiner also concluded that the current heart disability was not caused by or aggravated by the Veteran's service-connected residuals of cold injury to the upper and lower extremities.  The examiner explained that there was no medical literature support for the claim and no pathologic mechanism for residuals of cold injury to those parts of the body to cause a heart condition.  

The only evidence in support of a connection between the current hearing disability and service are the Veteran's contentions, made throughout the claim and during the December 2010 hearing, that the chest pain he had during service continued thereafter and was the same chest pain he currently experienced.  He is competent to report symptoms such as chest pain and when they began.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board, however, notes that it would require medical expertise to state that he had had a heart disability during service, to state that his episodes of chest pain were actually due to a heart disability, or to render an opinion regarding the etiology of his current heart disability.  The Veteran has not been shown to possess such expertise.  Therefore, despite his reports of a continuity of chest pain symptomatology, the competent evidence of record demonstrates that this chest pain is not cardiac in nature.  

As noted above, there is a second claim pending regarding the Veteran's chest pain.  The June 2011 VA examiner stated that some of the Veteran's current chest pain symptoms could be attributable to a possible connective tissue disorder, although currently undiagnosed, and may be related to the in-service chest wall pain.  As that issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and is has been referred to the AOJ for appropriate action.  

Regarding the claim at hand, given that the in-service chest pain was found to not be of cardiac origin, the 25-year gap between discharge and the first indication of the current heart disability, and the lack of medical evidence in support of the claim, the evidence is against a finding of a nexus between the Veteran's current heart disability and service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  As there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a heart disability is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


